KETHLEDGE, Circuit Judge.
Will C. Abner appeals the district court’s grant of summary judgment in favor of the defendants, who are officials in the Ohio Department of Rehabilitation and Correction. Abner’s suit alleges that the defendants violated his civil rights while he was in the Department’s custody. For the reasons stated in the district court’s March 27, 2009, Memorandum and Order, we agree that the statute of limitations barred all but one of Abner’s claims; and that for the remaining claim, Abner failed to rebut the defendants’ evidence. See Abner v. Collins, No. 1:06-CV-2178, 2009 WL 805173 (N.D.Ohio Mar.27, 2009).
The district court’s judgment is affirmed.